                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JIMMY HARRIS,
          Plaintiff,

               v.                                       Case No. 14-CV-1002

CITY OF MILWAUKEE et al.,
           Defendants.


                          COURT MINUTES OF CONFERENCE

Judge Lynn Adelman, presiding                    Date: September 27, 2019
Time Commenced: 2:00 p.m.                        Concluded: 2:37 p.m.
Deputy Clerk: ELT                                Court Reporter: none

APPEARANCES:

Plaintiff: Nathaniel Cade, Jr.
Defendant: Jan Smokowicz
Nature of Conference: Phone Status Conference
Notes:
    •    The court and parties discussed narrowing the claims in advance of trial.
    •    The parties agreed to dismiss defendant Chief Flynn from the case.
    •    The parties agreed that the Monell claim against the city would be limited to
         failure to train on the issue of vehicle color as grounds for a traffic stop.
    •    As the court understands it, plaintiffs primary claims are against Officer
         Santiago. The other claims are:
             o Monell claim against City of Milwaukee
             o Failure to Intervene claim against Officer McCullough
             o Excessive Force claims against Officers Kapusta and Stelter.




          Case 2:14-cv-01002-LA Filed 09/27/19 Page 1 of 1 Document 128
